Name: Council Regulation (EEC) No 3500/82 of 21 December 1982 increasing the amount of the Community tariff quota opened by Regulation (EEC) No 1538/82 for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/2 Official Journal of the European Communities 28 . 12. 82 COUNCIL REGULATION (EEC) No 3500/82 of 21 December 1982 increasing the amount of the Community tariff quota opened by Regulation (EEC) No 1538/82 for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, additional requirements have arisen, should be increased. HAS ADOPTED THIS REGULATION : Article 1 The amount of the Community tariff quota opened by Regulation (EEC) No 1538/82 for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff is hereby increased from 5 000 to 5 950 tonnes . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas by Regulation (EEC) No 1 538/82 ('), the Council opened and allocated among the Member States a duty-free Community tariff quota for certain eels falling within subheading ex 03.02 A II of the Common Customs Tariff, the amount of which was fixed at 5 000 tonnes ; Whereas, on the basis of the most recent data on this product, it is estimated that, for the quota period, the imports from third countries required by the Commu ­ nity currently could reach a level higher than the amount of the abovementioned quota ; whereas in order not to disturb the equilibrium qf the market for this product and to ensure parallel development in sales of Community production and satisfactory secu ­ rity of supplies to the consuming industries, it is appropriate to limit any increase in the quota amount to an amount of 950 tonnes ; Whereas the shares fixed by Regulation (EEC) No 1538/82, with regard to the Member States in which With regard to the Member States mentioned below, the shares fixed by Article 2 of Regulation (EEC) No 1538/82 shall be increased by the quantities indicated below : tonnes Benelux 250 Denmark 225 Germany 450 France 25 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Council The President O. MÃLLER (') OJ No L 171 , 17. 6 . 1982, p . 7.